GEL Board of Directors Appointment of Karen Clark Under the terms of this agreement, Karen Clark is hereby appointed as President and Chief Executive Officer of Green Energy Live Corporation (GEL), a company incorporated in the state of Nevada. Term This agreement goes into effect on November 1st , 2007 and remains in effect until terminated or amended upon mutual agreement of both parties. Either party may terminate the agreement as long as 30 days written notice is provided. Compensation will be paid during the 30 day notice period. Responsibilities Karen Clark is being contracted to perform various executive, accounting and administrative tasks associated with the start-up of GEL including but not limited to: Secure a banking relationship for the company Manage all accounting functions Deliver investment agreements to investors Secure independent auditors qualified by the PCAOB Retain a licensed securities attorney Participate in company prospecting and review of prospect financial statements Necessary filing requirements with government tax and security agencies Support marketing efforts Ms. Clark will have full authority provided to an officer of the corporation. Compensation Karen Clark will receive monthly payment of $3,000. The first payment is due by November 1st, 2007. Should either party terminate this agreement, payment will be made on a pro-rata basis for the 30 days following the termination date. Other Upon mutual agreement, Karen Clark may become an employee of GEL. In such a case, this agreement is null and void and will be replaced by an employment agreement. Until that time, Karen Clark is an independent contractor hired to fulfill the official duties of President and CEO of GEL. This agreement replaces any and all former agreements that exist between Karen Clark and GEL. /s/Karen Clark /s/Keith Field Karen Clark Keith Field, Chairman Date: October 10, 2007Date:
